PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.







Exhibit 10.5










REFINED PRODUCTS PURCHASE AGREEMENT
by and between
DAKOTA OIL PROCESSING, LLC,
a North Dakota limited liability company
and
CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP,
an Indiana limited partnership
June 17, 2014










--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.
TABLE OF CONTENTS
Page

 
 
Article I. DEFINITIONS
1


Section 1.1 Defined Terms
1


Section 1.2 Interpretation
4


Article II. TERM; SPECIFICATIONS; QUANTITIES AND NOMINATIONS; CONDITIONS
PRECEDENT
4


Section 2.1 Sale and Purchase
4


Section 2.2 Term
4


Section 2.3 Specifications
5


Section 2.4 Quantities and Nominations
5


Section 2.5 Conditions Precedent
6


Article III. PRODUCT PRICE; PROFIT SHARING; PAYMENT
6


Section 3.1 Product Price
6


Section 3.2 Profit Sharing
7


Section 3.3 DOP Third Party Sales
7


Section 3.4 Payment
7


Section 3.5 Replacement Index
8


Article IV. DELIVERY POINT; PRODUCT MEASUREMENT
8


Section 4.1 Delivery Point and Title and Risk of Loss
8


Section 4.2 Measurements and Tests
9


Section 4.3 Storage Tanks
9


Article V. REPRESENTATIONS AND WARRANTIES; ADDITIONAL COVENANTS
9


Section 5.1 Representations and Warranties of DOP
9


Section 5.2 Representations and Warranties of Calumet
10


Section 5.3 Standards
11


Section 5.4 Documentation
11


Section 5.5 No Other Representations or Warranties
11


Section 5.6 Calumet Acknowledgement
12


Article VI. TAXES
12


Section 6.1 Taxes
12


Article VII. FORCE MAJEURE; TURNAROUND EVENTS
13


Section 7.1 Force Majeure Event
13


Section 7.2 Force Majeure Notice
13


Section 7.3 Turnaround Events
13


Article VIII. DEFAULT AND REMEDIES
13


Section 8.1 Termination in the Event of Certain Breaches
13


Section 8.2 Offsets and Recoupment
14


Section 8.3 Termination in the Event of Governmental Authority Requirement
14


Section 8.4 Calumet Termination Right
14


Article IX. INDEMNIFICATION
14


Section 9.1 Obligations
14


Section 9.2 Concurrent and Comparative Negligence
14


Section 9.3 Product
15




i



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Section 9.4 Limitation on Liability
15


Section 9.5 Survival
15


Article X. CONFIDENTIALITY
15


Section 10.1 Obligations
15


Section 10.2 Permitted Disclosures
16


Section 10.3 Required Disclosures
16


Section 10.4 Return of Information
16


Section 10.5 Receiving Party Personnel
16


Section 10.6 Survival
16


Article XI. MISCELLANEOUS
16


Section 11.1 Change in Law
16


Section 11.2 Assignment
17


Section 11.3 Notices
17


Section 11.4 Laws and Regulations
18


Section 11.5 Counterparts
18


Section 11.6 Entire Agreement
18


Section 11.7 No Modification
18


Section 11.8 No Waiver
18


Section 11.9 Employee Regulations
18


Section 11.10 Liquidation and Close Out
18


Section 11.11 Relationship of Parties
19


Section 11.12 Remedies Not Exclusive
19


Section 11.13 Expert Resolution Procedures
19


Section 11.14 Governing Law; Consent to Jurisdiction
20


Section 11.15 No Third Party Beneficiaries
20


Section 11.16 Specific Performance
20


Section 11.17 Waiver of Jury Trial
20













Exhibits


Exhibit A: Products
Exhibit B: Specifications
Exhibit C: Product Price







ii



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



REFINED PRODUCTS PURCHASE AGREEMENT
THIS REFINED PRODUCTS PURCHASE AGREEMENT (this “Agreement”) dated effective as
of June 17, 2014 (the “Effective Date”), is entered into by and between DAKOTA
OIL PROCESSING, LLC, a North Dakota limited liability company (“DOP”) and
CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP, an Indiana limited partnership
(“Calumet”). Each of DOP and Calumet is individually referred to as a “Party”
and collectively as the “Parties”.
RECITALS
WHEREAS, DOP is developing and constructing a 20,000 barrel per day diesel
hydro-skimming refinery in Trenton, North Dakota (the “Trenton Refinery”); and
WHEREAS, Calumet desires to purchase all of the products listed on Exhibit A
(the “Products”) produced at the Trenton Refinery from and after the
Commencement Date (as defined herein) and DOP desires to sell and deliver the
Products to Calumet, pursuant to the terms and conditions set forth in this
Agreement;
NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Parties, the Parties hereby
agree as follows:
Article I.
DEFINITIONS
Section 1.1    Defined Terms. As used in this Agreement, the following terms
shall have the respective meanings indicated below:
“Affiliates” means, with respect to any specified Person, any other Person that
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with such specified Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
used with respect to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of
such Person, whether through the ownership of voting securities, by agreement or
otherwise.
2    “Agreement” has the meaning given to such term in the introductory
paragraph.
3    “Alternative Index” has the meaning given to such term in Section 3.5(a).
4    “API” has the meaning given to such term in Section 4.2(b).
5    “ASTM” has the meaning given to such term in Section 4.2(b).

1

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



6    “Bank Rate” means a fluctuating interest rate equal at all times to the
prime rate of interest published from time to time by The Wall Street Journal.
7    “Bankruptcy Code” has the meaning given to such term in Section 11.10.
8    “Business Day” means any day other than a Saturday, a Sunday or a day on
which banks in New York, New York are authorized or required by Law to be
closed.
9    “Calumet” has the meaning given to such term in the introductory paragraph.
10    “Calumet Representatives” has the meaning given to such term in Section
4.1.
11    “Change in Law” means any Law adopted or amended, or any change in the
interpretation or application of any Law, after the Effective Date by any
Governmental Authority requiring a change in Product quality.
12    “Commencement Date” means the date on which the Trenton Refinery commences
commercial operations.
13    “Confidential Information” means all (i) confidential, proprietary or
non-public information of a Party, whether set forth in a writing, orally or in
any other manner, including all non-public information and material of such
Party (and of companies with which such Party has entered into confidentiality
agreements) that another Party obtains knowledge of or access to, including
non-public information regarding products, processes, business strategies and
plans, customer lists, research and development programs, computer programs,
hardware configuration information, technical drawings, algorithms, know-how,
formulas, processes, ideas, inventions (whether patentable or not), trade
secrets, schematics and other technical, business, marketing and product
development plans, revenues, expenses, earnings projections, forecasts,
strategies, and other non-public business, technological and financial
information and (ii) pricing information in this Agreement.
14    “Crude Supply Agreement” means the Crude Oil Supply Agreement, effective
as of the date hereof, between Calumet and DOP.
15    “CPA” has the meaning given to such term in Section 11.13(b).
16    “delivery” and “delivered” mean the physical transfer of Products by DOP
to Calumet at the Delivery Point.
17    “Delivery Point” has the meaning given to such term in Section 4.1.
18    “DOP” has the meaning given to such term in the introductory paragraph.
19    “Effective Date” has the meaning given to such term in the introductory
paragraph.

2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



20    “Expert” has the meaning given to such term in Section 11.13.
21    “Force Majeure Event” means the occurrence of war, fire, flood, strike,
lockout, or other labor trouble, interruption in supply of any raw material,
accident, breakdown of equipment or machinery, failure of, interruptions to or
contingences of transportation, riot, act of Governmental Authority, act of God,
or any contingency beyond the reasonable control of the affected Party;
provided, (i) the event or circumstance is not within the reasonable control of
the affected Party, is not the result of the fault or negligence of the affected
Party and/or could not, by the exercise of due diligence, have been overcome or
avoided by the affected Party and (ii) no economic event or circumstance
generally affecting the refining and marketing industry shall be considered a
Force Majeure Event, except the imposition of any Taxes or other requirement(s)
by a Governmental Authority.
22    “Forecasted Volume” has the meaning given to such term in Section
2.4(a)(i).
23    “Governmental Authority” means any federal, state or local governmental
entity, authority or agency, court, tribunal, regulatory commission or other
body, whether legislative, judicial or executive (or a combination or
permutation thereof) having authority over the Trenton Refinery or the
transactions contemplated by this Agreement.
24    “Indemnifying Party” has the meaning given to such term in Section 9.1.
25    “Initial Term” has the meaning given to such term in Section 2.2.
26    “Law” means any applicable statute, law (including common law), rule,
ordinance, regulation, ruling, requirement, writ, injunction, decree, order or
other official act of or by any Governmental Authority, whether such Laws now
exist or hereafter come into effect.
“Nominated Volume” has the meaning given to such term in Section 2.4(a)(i).
27    “Off-Spec Product” has the meaning given to such term in Section 2.4(e).
28    “Party” and “Parties” have the meaning given to such terms in the
introductory paragraph.
29    “Person” means any individual, partnership, joint venture, corporation,
limited liability company, limited liability partnership, trust, unincorporated
organization or Governmental Authority or any department or agency thereof.
30    “Product Price” has the meaning given to such term in Section 3.1.
31    “Products” has the meaning given to such term in the Recitals.
32    “Profits” has the meaning given to such term in Section 3.2.

3

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



33    “Profit Split” has the meaning given to such term in Section 3.2.
34     “Rail Lease” means that certain agreement between DOP and a third party
lessor of rail cars, which is mutually acceptable to the Parties and which the
Parties expect DOP to enter into after the date of this Agreement.
35    “Rail Sublease Agreement” means that certain agreement between DOP and
Calumet pursuant to which Calumet subleases the rail cars leased by DOP under
the Rail Lease.
36    “Receiving Party Personnel” has the meaning given to such term in Section
10.5.
37    “Renewal Term” has the meaning given to such term in Section 2.2.
38    “Revised Profit Split” has the meaning given to such term in Section 3.2.
39    “RVP” means Reid vapor pressure.
40    “Specifications” has the meaning given to such term in Section 2.3.
41    “Storage Tanks” means the storage tanks to be constructed, owned, operated
and maintained by DOP at the Trenton Refinery.
42    “Taxes” has the meaning given to such term in Section 6.1.
43    “Transportation” means the truck, railcar or other means of transportation
of the Products agreed to by the Parties for the removal of the Products from
the Trenton Refinery, in each case in accordance with all applicable Laws and
the rules and regulations of any Governmental Authorities.
44    “Trenton Refinery” has the meaning given to such term in the Recitals.
45    “Turnaround Event” means any significant planned outage at the Trenton
Refinery.
Section 1.2    Interpretation. In this Agreement, unless a clear contrary
intention appears: (a) the singular includes the plural and vice versa; (b)
reference to any Person includes such Person’s successors and assigns but, in
the case of a Party, only if such successors and assigns are permitted by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity; (c) reference to any gender includes each other
gender; (d) reference to any agreement (including this Agreement), document or
instrument means such agreement, document, or instrument as amended or modified
and in effect from time to time in accordance with the terms thereof and, if
applicable, the terms of this Agreement; (e) reference to any Article or Section
means such Article or Section of this Agreement, and references in any Section
to any clause means such clause of such Section; (f) each reference to an
Exhibit refers to such Exhibit attached to this

4

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Agreement, which is made a part hereof for all purposes; (g) “hereunder,”
“hereof,” “hereto” and words of similar import shall be deemed references to
this Agreement as a whole and not to any particular Article, Section or other
provision hereof; (h) the terms “include,” “includes” and “including” are not
limiting and shall be deemed to be followed by the phrase “without limitation,”;
and (i) relative to the determination of any period of time, “from” means “from
and including,” “to” means “to but excluding” and “through” means “through and
including.”
Article II.    
TERM; SPECIFICATIONS; QUANTITIES AND NOMINATIONS; CONDITIONS PRECEDENT
Section 2.1    Sale and Purchase. Subject to the terms and conditions set forth
in this Agreement, DOP shall sell and deliver, and Calumet shall purchase and
receive, the Products at the Delivery Point.
Section 2.2    Term. This Agreement shall be effective commencing on the
Effective Date and shall remain in effect for five years from the Commencement
Date (the “Initial Term”). Upon the expiration of the Initial Term, this
Agreement shall automatically renew for additional, successive two year periods
(the “Renewal Term”), unless either Party advises the other Party of its intent
to terminate this Agreement in writing no less than one hundred twenty (120)
days prior to the end of the Initial Term or the then current Renewal Term.
Subject to Section 2.5, the obligation of Calumet to purchase and receive
Products pursuant to this Agreement and the obligation of DOP to sell and
deliver Products pursuant to this Agreement shall commence on the Commencement
Date.
Section 2.3    Specifications. The specifications (“Specifications”) for the
Products are set forth on Exhibit B.
Section 2.4    Quantities and Nominations.
(a)    The specific quantity of Products to be sold and delivered each month
shall be determined as follows:
(i)    By the 10th day of each calendar month, DOP, by written notice to
Calumet, shall: (a) nominate the specific volume (the “Nominated Volume”) of
each Product that it in good faith expects to produce and have available to
deliver to Calumet in the next calendar month and (b) provide DOP’s good faith
forecast of the expected volume and grades (the “Forecasted Volume”) of each
Product to be produced by DOP and delivered to Calumet for the two months
immediately after the next calendar month. If DOP does not nominate a Nominated
Volume by the tenth day of a month, then the Nominated Volume shall be deemed to
be the Nominated Volume for the current calendar month.

5

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(ii)    By the 15th day of each calendar month, Calumet shall propose for DOP’s
consideration, in DOP’s discretion, any revisions to the Forecasted Volume
provided by DOP for the two months immediately after the next calendar month.
DOP shall respond to Calumet’s proposals by the 20th day of each calendar month.
(iii)    Except as set forth in Article VII or unless otherwise agreed in
writing by the Parties, DOP shall sell and deliver, and Calumet shall purchase
and receive, the Nominated Volume of each Product on a monthly basis. Volumes of
the Products shall be delivered ratably during each month. At least five days
prior to the beginning of each month, Calumet and DOP shall mutually agree upon
the average daily pull from the Storage Tanks with respect to the Nominated
Volume to be met to keep the Trenton Refinery operational.
(iv)    The schedulers for each of DOP and Calumet shall serve as the primary
point of contact for communications between the Parties relating to the
day-to-day performance of the Parties under this Section 2.4(a).
(b)    In the event that Calumet fails to take the Nominated Volume of any
Product in a particular month, and provided that (i) such Nominated Volume has
been produced and is available for taking by Calumet and (ii) Calumet is not
prevented from taking such Nominated Volume due to a Force Majeure Event or a
Turnaround Event, or any act or omission of DOP, DOP shall have the right to
sell such Product using commercially reasonable efforts and Calumet agrees to
make DOP whole for any deficiency in price which DOP receives in the sale of
such Product below the Product Price, plus reasonable added out-of-pocket
transportation costs which DOP may incur in selling such Products. Calumet shall
pay any such deficiency not later than 30 days after receipt of DOP’s invoice
for such amount.
(c)    In the event that (i) DOP fails to deliver the Nominated Volume of any
Product in a particular month, and provided that DOP is not prevented from
delivering such Nominated Volume due to a Force Majeure Event or a Turnaround
Event, or any act or omission of Calumet and (ii) the terms of Calumet’s
arrangements with third party purchasers of such Nominated Volume require the
payment of damages by Calumet for failure to deliver, then Calumet shall have
the right to purchase products using commercially reasonable efforts (including
Calumet’s efforts to obtain favorable pricing and other terms) in lieu of such
Product from a third party and DOP agrees to make Calumet whole for any
deficiency in price which Calumet is required to pay in the purchase of such
products above the Product Price, plus reasonable added out-of-pocket
transportation costs which Calumet may incur in purchasing such Products. DOP
shall pay any such deficiency not later than 30 days after receipt of Calumet’s
invoice for such amount. Upon the reasonable request of a Party, the other Party
shall provide verification to the requesting Party of the price at which Product
was resold or purchased pursuant to this Section 2.4(c).

6

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(d)    Except as set forth in this Section 2.4, DOP shall have no obligation to
produce a specified amount of Products and shall incur no liability by reason of
its failure to produce and deliver a specified amount of Products.
(e)    If Calumet discovers, prior to delivery, that any Product tendered for
delivery fails to comply with the Specifications (“Off-Spec Product”), Calumet
may reject such Off-Spec Product or, at its option and upon notice to DOP, may
accept such Off-Spec Product, in which case Calumet will determine in its
reasonable discretion the quality differential of the Off-Spec Product and the
price impact of such quality differential, and DOP shall make Calumet whole for
the price impact relating to such quality differential, plus reasonable added
out-of-pocket transportation costs which Calumet may incur in marketing and
selling such Off-Spec Product.
Section 2.5    Conditions Precedent. The obligation of the Parties to consummate
the transactions contemplated by this Agreement shall be subject to the
fulfillment (or written waiver by the applicable Party) of the following
conditions:
(a)    DOP shall have executed final agreements required to close the financing
for the Trenton Refinery, shall have successfully permitted the Trenton
Refinery, completed construction of the Trenton Refinery, and completed the
infrastructure, equipment and other facilities reasonably necessary for the
proper operation of the Trenton Refinery.
(b)    The Parties shall have executed the Crude Oil Purchase Agreement, the
Rail Lease, and the Reserve Agreement.
Article III.    
PRODUCT PRICE; PROFIT SHARING; PAYMENT
Section 3.1    Product Price. Calumet shall pay DOP by wire transfer to the bank
account designated by DOP from time to time the price (the “Product Price”) for
all Products purchased and taken by Calumet. The Product Price for each of the
Products is set forth on Exhibit C.
Section 3.2    Profit Sharing. Calumet and DOP shall be entitled to 80% and 20%,
respectively (the “Profit Split”), of (i) all amounts resulting from Calumet
reselling a Product above the price for such Product set forth on Exhibit C less
(ii) (A) any and all fees and expenses incurred by Calumet relating to the
resale of a Product and (B) any and all taxes, levies, imposts and duties
imposed upon Calumet relating to the resale of a Product (the difference between
clauses (i) and (ii) being referred to herein as the “Profits”). DOP shall have
the option, after a period of one year following the Commencement Date and upon
three months prior written notice to Calumet, to adjust the Profit Split such
that Calumet and DOP are entitled to 60% and 40%, respectively, of the Profits
(the “Revised Profit Split”); provided, that at the time the Revised Profit
Split becomes effective,

7

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



the feedstock fee under the Crude Supply Agreement is concurrently increased
from $0.50 per barrel to $1.00 per barrel.
Section 3.3    DOP Third Party Sales. If, in a given month during the Term, DOP
is able to sell a Product to a third party at a price that exceed the Purchase
Price for such Product set forth on Exhibit C, DOP shall be permitted to sell
such Product to a third party through a DOP sales representative during such
month; provided, that DOP shall provide written notice to Calumet of its
intention to make any such third party sales at the time DOP provides the notice
specified in Section 2.4(a)(i); and, provided further, that any amounts received
by DOP in excess of the Product Price set forth on Exhibit C shall at all times
be subject to Section 3.2 of this Agreement. DOP shall provide written
confirmation of any such third party sales and the price at which such sales
were made.
Section 3.4    Payment.


(c)    ATBs and Naphtha. DOP shall send Calumet an invoice for Atmospheric Tower
Bottoms (“ATBs”) and Naphtha taken by Calumet no later than the third (3rd)
Business Day of the calendar month following the month in which the ATBs and
Naphtha were delivered to Calumet, based on delivery effected and the
transaction terms set forth in this Agreement, along with supporting
documentation acceptable in industry practice. Calumet shall pay the amount in
DOP’s invoice by wire transfer no later than the fifth (5th) Business Day of
that calendar month.
(d)    Other Products. DOP shall send Calumet an invoice for all other Products
taken by Calumet within two (2) days after such Products are delivered, based on
delivery effected and the transaction terms set forth in this Agreement, along
with supporting documentation acceptable in industry practice. Calumet shall pay
the amount in DOP’s invoice by wire transfer within ten (10) days after Calumet
receives notice of the amount due. Where the pricing information available to
DOP does not allow for the preparation of a final invoice, DOP may issue a
provisional invoice, against which Calumet shall make payment within said ten
(10) days. Unless otherwise agreed between the Parties, the provisional price
shall be based upon the pricing information available to DOP at the time it
issues such provisional invoice. Payment of any balance due by either Party
resulting from differences between the provisional invoice and final invoice, if
any, shall be made as soon as practicable following receipt of DOP’s final
invoice, which shall be prepared as soon as practicable after all the relevant
information becomes available to DOP; provided that in no event shall either
Party be required to make payment prior to the expiration of the 10-day period
set forth in this Section 3.4(b).
(e)    Any overdue balance owed by a Party, except an amount that is disputed in
good faith by said Party, shall accrue daily interest charges (excluding the
date of payment of such overdue

8

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



balance) at a rate equal to 3.0% above the Bank Rate (as in effect on the past
due date) calculated on the basis of a 360-day year. The Parties shall work
together to resolve any invoice disputes by not later than two (2) days
following the date payment was originally due. If a payment due date falls on a
Saturday or a bank or federal holiday, other than Monday, the payment shall be
due on the immediately preceding Business Day. If the payment due date falls on
a Sunday or Monday bank or federal holiday, the payment shall be due on the
following Business Day.
Section 3.5    Replacement Index.
(a)    If, for any reason, any of the indexes specified on Exhibit C should
cease to be published, the Parties agree to promptly and in good faith negotiate
a mutually acceptable alternative index or substitute methodology for
calculating the applicable Purchase Price (the “Alternative Index”). If, on or
before 30 days after the applicable index ceases to be published, the Parties
are unable to agree on an Alternative Index, then the matter shall be referred
to an Expert for determination in accordance with Section 11.13.
(b)    The Parties acknowledge this is a long-term refined products supply
agreement and it is their intent for this Agreement to continue to apply if the
Products listed on Exhibit A are no longer produced at the Trenton Refinery
during the term of this Agreement as a result of market changes, changes in Law
or other factors. If as a result of market changes, changes in Law or other
factors, all or part of the Products listed on Exhibit A are no longer produced
at the Trenton Refinery, then the Parties agree that the new refined products
produced at the Trenton Refinery shall be made available for delivery to Calumet
and this Agreement shall continue to apply to such new refined products. If the
Parties are unable to agree on the pricing and other arrangements for such new
refined products, then the matter shall be referred to an Expert for
determination in accordance with Section 11.13. Nothing in this Section 3.5(b)
shall affect or diminish in any way the rights of the Parties pursuant to
Article VII.
Article IV.    
DELIVERY POINT; PRODUCT MEASUREMENT
Section 4.1    Delivery Point and Title and Risk of Loss. All Products shall be
tendered by DOP and taken by Calumet at the point where the Products pass from
DOP’s delivery equipment at the Trenton Refinery’s outlet flange/custody
transfer meter into the Transportation (the “Delivery Point”). Title and risk of
loss to, and full shipping responsibility for, the Products shall pass from DOP
to Calumet at the Delivery Point. Calumet shall coordinate the shipment of
Product with DOP on a daily basis in such a manner that will allow DOP to have
adequate capacity remaining in the Storage Tanks to permit DOP to continue full
production of the Products. DOP shall use all commercially reasonable efforts to
purchase and install equipment for the electronic transfer of loading and
inventory to Calumet on a continuous basis. The Parties shall cooperate in
coordinating

9

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



production schedules, loading schedules and transportation arrangements,
including, without limitation, promptly notifying the other Party of any
changes, and by using commercially reasonable efforts to mitigate damages in all
cases. DOP shall provide Calumet and/or Calumet’s agents (the “Calumet
Representatives”) access to the Trenton Refinery as reasonably necessary for the
Calumet Representatives to arrange for delivery of the Products to the
Transportation or for the transfer of the Products by Calumet from the Storage
Tanks to the Transportation. With DOP’s consent, which consent shall not be
unreasonably withheld or delayed, Calumet shall schedule the loading and
shipping of all Products purchased pursuant to this Agreement; provided,
however, that DOP, at its sole cost and expense, shall provide all labor and
equipment required to load Products purchased hereunder into the Transportation.
DOP agrees to work with Calumet to help coordinate and facilitate the orderly,
timely and ratable delivery of Products and the logistics associated with those
deliveries.
Section 4.2    Measurements and Tests.
(f)    Unless otherwise specified, quantities delivered (i) into transport
trucks or railcars shall be measured by the calibrated weight scales or
calibrated meters at the Trenton Refinery; or (ii) into pipelines shall be
measured by calibrated meters maintained by the applicable pipeline, or if such
calibrated meters are not available, by terminal tank gauges. Upon reasonable
prior notice to the other Party, either Party may require presence of an
independent petroleum inspector at the line of delivery. Such inspector shall be
appointed jointly, and the cost of the inspector’s services shall be paid by the
Party requiring the presence of the inspector. The inspector’s determinations
shall be conclusive and binding upon both Parties. Each Party shall have the
right, upon reasonable prior notice, to have a representative present to witness
all gauges, tests, and measurements. In the absence of either Party’s
representative, the gauges, tests and measurements of the other Party shall be
deemed to be correct.
(g)    Calumet shall have the right, but not the duty, to inspect the Products
prior to delivery. Samples of the Products shall be taken from the Storage Tanks
as appropriate. The sample shall be by line-sampling devices where available.
Tests to determine quality shall be made from such samples and shall be made in
accordance with standard test methods specified in the official publications of
either the American Society for Testing and Materials (“ASTM”) or the American
Petroleum Institute (“API”). Other appropriate test methods as mutually agreed
may be used for the qualities where no methods are prescribed in ASTM or API
publications on the delivery date.
Section 4.3    Storage Tanks. At all times during the Term, DOP shall have
available, and shall provide at its sole cost and expense, Storage Tanks with
capacity of at least eight (8) calendar days of average production of each
Product. The Storage Tanks shall be constructed such that there is adequate
tankage to segregate the streams in the production cycle of each Product. DOP
shall be responsible for all construction, operating and maintenance costs
relating to the Trenton Refinery and the Storage Tanks.

10

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Article V.    
REPRESENTATIONS AND WARRANTIES; ADDITIONAL COVENANTS
Section 5.1    Representations and Warranties of DOP. DOP represents and
warrants to Calumet that:
(h)    DOP is duly organized, validly existing and in good standing under the
laws of North Dakota, and has all requisite power and authority to own and lease
the properties and assets it currently owns and leases, and to conduct its
activities as such activities are currently conducted and as contemplated by
this Agreement;
(i)    DOP has all requisite power, authority and capacity to execute, deliver
and perform this Agreement and to consummate the transactions contemplated
hereby. The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby by DOP have been duly and
validly authorized by all necessary corporate action on its part, and this
Agreement has been duly and validly executed and delivered by DOP, and is the
valid and binding obligation of DOP, enforceable against it in accordance with
its terms, subject to applicable Laws of bankruptcy, insolvency and similar laws
affecting creditors’ rights and remedies generally;
(j)    The execution, delivery and performance by DOP of this Agreement does not
and will not (i) conflict with or violate any provision of DOP’s organizational
documents; (ii) violate any provision of any applicable Laws; (iii) conflict
with, violate, result in a breach of, constitute a default under (without regard
to requirements of notice, lapse of time or elections of other Persons, or any
combination thereof) or accelerate or permit the acceleration of the performance
required by, any contracts or other instruments to which either DOP is a party
or by which DOP is bound or affected; or (iv) require any consent, approval or
authorization of, or filing of any certificate, notice, application, report, or
other document with, any Governmental Authority or other Person, except for
those already obtained by DOP;
(k)    DOP is not subject to any applicable Law that would preclude or prohibit
its fulfillment of any of its obligations hereunder, all in accordance with the
terms and conditions of this Agreement;
(l)    DOP has the requisite authority, ability, skills, technical support and
capacity to perform all of its obligations hereunder, all in accordance with
this Agreement;
(m)    The Products sold by DOP hereunder will meet the Specifications;
provided, however, that this Section 5.1(f) shall not apply to any Off-Spec
Products offered by DOP and accepted by Calumet pursuant to Section 2.4(e);

11

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(n)    The Products will be produced, delivered, and sold to Calumet at the
Delivery Point in compliance with all applicable Laws, including the Uniform
Commercial Code. In accordance with the Federal Trade Commission’s requirements
for gasoline octane certification under the Petroleum Marketing Practices Act,
DOP hereby certifies the accuracy of the octane rating(s) of any automotive
gasoline(s) sold pursuant to this Agreement; and
(o)    DOP has the right to sell each Product and each such Product is free from
liens and adverse claims of every kind.
Section 5.2    Representations and Warranties of Calumet. Calumet represents and
warrants to DOP that:
(a)    Calumet is duly organized, validly existing and in good standing under
the laws of Indiana and has all requisite power and authority to own and lease
the properties and assets it currently owns and leases and to conduct its
activities as such activities are currently conducted and as contemplated by
this Agreement;
(b)    Calumet has all requisite power, authority and capacity to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated hereby.  The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby by Calumet have
been duly and validly authorized by all necessary action on the part of Calumet,
and this Agreement has been duly and validly executed and delivered by Calumet,
and is the valid and binding obligation of Calumet, enforceable against Calumet
in accordance with its terms, subject to applicable Laws of bankruptcy,
insolvency and similar laws affecting creditors’ rights and remedies generally;
(c)    The execution, delivery and performance by Calumet of this Agreement do
not and will not (i) conflict with or violate any provision of its
organizational documents; (ii) violate any provision of any applicable Laws;
(iii) conflict with, violate, result in a breach of, constitute a default under
(without regard to requirements of notice, lapse of time or elections of other
Persons, or any combination thereof) or accelerate or permit the acceleration of
the performance required by, any contracts or other instruments to which it is a
party or by which it or its properties may be bound or affected; or (iv) require
any consent, approval or authorization of, or filing of any certificate, notice,
application, report or other document with, any Governmental Authority or other
Person, except for those already obtained by Calumet;
(d)    Calumet is not subject to any applicable Law that would preclude or
prohibit any of its obligations hereunder, all in accordance with the terms and
conditions of this Agreement; and
(e)    Calumet has the requisite authority, ability, skills, technical support
and capacity to perform all of its obligations hereunder, all in accordance with
this Agreement.

12

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Section 5.3    Standards. DOP shall comply with all federal, state, and local
volatility regulations for gasoline and alcohol blends (including, but not
limited to 40 CFR 80.27 and 80.28), and any Products delivered pursuant to this
Agreement shall be in compliance with all Laws when delivered to Calumet.
Section 5.4    Documentation. DOP shall provide to Calumet for each delivery
either a certificate of analysis, a bill of lading, delivery ticket, a loading
ticket, or invoice that certifies that any motor gasoline delivered is in
compliance with the applicable RVP requirements at the time of delivery.
Section 5.5    No Other Representations or Warranties. UNLESS OTHERWISE
EXPRESSLY STATED IN THIS AGREEMENT, DOP MAKES NO OTHER REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, THE WARRANTIES OF
MERCHANTABILITY OR FITNESS OF THE PRODUCT(S) FOR ANY PARTICULAR PURPOSE, EVEN IF
SUCH PURPOSE IS KNOWN TO DOP. ANY IMPLIED REPRESENTATIONS OR WARRANTIES ARE
EXPRESSLY DISCLAIMED AND EXCLUDED.
Section 5.6    Calumet Acknowledgement. Calumet acknowledges that the material
used to produce Product covered hereunder is derived from crude oil, containing,
or which may be found to contain, substances hazardous to the health and safety
of persons and property. Calumet acknowledges that there may be hazards
associated with the loading, unloading, transporting, handling or use of the
Product sold hereunder, which may require that warning be communicated to or
other precautionary action taken with all persons handling, coming into contact
with, or in any way concerned with the product sold hereunder. CALUMET ASSUMES
AS TO ITS EMPLOYEES, INDEPENDENT CONTRACTORS, AND SUBSEQUENT PURCHASERS OF THE
PRODUCT SOLD HEREUNDER ALL RESPONSIBILITY FOR ALL SUCH NECESSARY WARNINGS OR
OTHER PRECAUTIONARY MEASURES RELATING TO HAZARDS TO PERSON AND PROPERTY
ASSOCIATED WITH THE PRODUCT SOLD HEREUNDER AND, FURTHERMORE, CALUMET SHALL
DEFEND AT ITS OWN EXPENSE, INDEMNIFY FULLY AND HOLD HARMLESS DOP AND ITS
AFFILIATES, SUCCESSORS AND ASSIGNS FROM AND AGAINST ANY AND ALL LIABILITIES;
LOSSES; DAMAGES; DEMANDS; CLAIMS (INCLUDING CLAIMS OF INDEMNITY AND/OR
CONTRIBUTION); PENALTIES; FINES; ACTIONS; SUITS; LEGAL, ADMINISTRATIVE OR
ARBITRATION PROCEEDINGS; JUDGMENTS, ORDERS, DIRECTIVES, INJUNCTIONS, DECREES OR
AWARDS OF ANY JURISDICTION; COSTS AND EXPENSES (INCLUDING, BUT NOT LIMITED TO,
ATTORNEYS’ FEES AND RELATED COSTS) ARISING OUT OF OR IN ANY MANNER RELATED TO
CALUMET’S FAILURE TO PROVIDE NECESSARY WARNINGS OR OTHER PRECAUTIONARY MEASURES
IN CONNECTION WITH THE PRODUCT SOLD HEREUNDER AS PROVIDED ABOVE; OTHER THAN
ARISING FROM DOP’S FAILURE TO

13

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



PROVIDE CALUMET WITH ACCURATE WARNINGS AND AN ACCURATE AND COMPLETE MATERIAL
DATA SHEET FOR EACH PRODUCT DELIVERED HEREUNDER.
Article VI.    
TAXES
Section 6.1    Taxes. DOP shall be responsible for all taxes, excises, fees,
duties or other charges now existing or hereafter imposed directly or indirectly
on or with respect to the Products, components of the Products, or raw material
from which the Products are derived (“Taxes”), that are imposed before delivery
of the Products to Calumet, and Calumet shall be responsible for Taxes now
existing or hereafter imposed on and after delivery of the Products to Calumet.
Notwithstanding anything to the contrary herein, the Party liable for income,
franchise, doing business and value-added Taxes under the applicable statute
shall remain liable for such income, franchise, doing business and value-added
Taxes. If Calumet furnishes DOP with a timely and valid resale or other
exemption certificate or proof of export sufficient to support an exemption from
any Tax, then such Tax shall not be added to the Product Price; provided, if a
taxing authority denies any Tax exemption claimed by Calumet on the sale of
Products hereunder, Calumet shall promptly reimburse DOP for such Tax, including
any interest, penalties and attorneys’ fees related thereto.
Article VII.    
FORCE MAJEURE; TURNAROUND EVENTS
Section 7.1    Force Majeure Event. Subject to the following provisions of this
Article VII, a Party shall not be responsible for any loss or damage to the
other Party resulting from any delay in performing or failure to perform any
obligation under this Agreement by such Party (other than obligations to make
payments) to the extent such failure or delay is caused by a Force Majeure
Event; provided, any liabilities for payments accrued prior to the occurrence of
the Force Majeure Event shall not be excused. If DOP is prevented from
delivering Products or Calumet is prevented from receiving or transporting
Products due to a Force Majeure Event for a period of 60 continuous days in any
contract year, then the Initial Term or Renewal Term, as applicable, shall be
extended on a day-for-day basis for each day in excess of such 60 days.
Notwithstanding the foregoing, if DOP is prevented from delivering Products or
Calumet is prevented from receiving or transporting Products due to a Force
Majeure Event for a period of 90 continuous days, then the non-affected Party
may terminate this Agreement upon written notice to the other Party.
Section 7.2    Force Majeure Notice. The Party whose ability to perform is
affected by a Force Majeure Event must, as a condition to its right to suspend
its obligations under this Article VII, as soon as reasonably practicable but in
any event within forty-eight (48) hours, give the other Party notice setting
forth the particulars of the Force Majeure Event and, to the extent possible,
the expected duration of the Force Majeure Event and the volumes of Products
expected to be affected

14

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



by the Force Majeure Event. The Party suffering a Force Majeure Event shall use
commercially reasonable efforts to (i) resolve such Force Majeure Event promptly
and (ii) limit the impact of such Force Majeure Event on the transactions
contemplated by this Agreement; provided, however, that neither Party shall be
required to settle any strikes, lockouts, or other industrial disturbances in
order to resolve or limit the impact of such Force Majeure Event. The party
claiming a Force Majeure Event shall provide regular updates regarding the Force
Majeure Event to the other Party.
Section 7.3    Turnaround Events. Prior to November 1 of each year, DOP shall
provide Calumet an estimate of all Turnaround Events expected to impact
production of any Products during the following calendar year. DOP shall
periodically provide updates to Calumet regarding any anticipated Turnaround
Events and, in any event, shall provide written notice to Calumet of any
Turnaround Event at least 30 days in advance, including the volume impact on the
Products in connection with such Turnaround Event. DOP shall not be responsible
for supplying the Products during any Turnaround Event if DOP has provided
notice of such Turnaround Event pursuant to the immediately preceding sentence
of this Section 7.3.
Article VIII.    
DEFAULT AND REMEDIES
Section 8.1    Termination in the Event of Certain Breaches. In the event: (i)
either Party shall default, in any material respect, in the due performance or
observance by it of any of the terms, covenants or agreements contained in this
Agreement or (ii) either Party shall become or be adjudicated insolvent, and/or
bankrupt, or a receiver or trustee shall be appointed for either Party or its
property or a petition for reorganization or arrangement under any bankruptcy or
insolvency law shall be approved, or an assignment shall be made for the benefit
of creditors of either Party, or either Party shall file a voluntary petition in
bankruptcy or shall consent to the appointment of a receiver or trustee (each of
the events listed in this clause (ii) being considered a “default” under this
Agreement), the non-defaulting Party shall have the right, at its sole
discretion, in the case of a default under clause (ii), to immediately terminate
this Agreement and/or exercise the remedies provided in Section 11.10 to the
extent applicable, and in the case of a default under clause (i), to terminate
this Agreement if the defaulting Party has failed to (A) commence diligent
efforts to cure the default within 10 calendar days of receipt of written notice
of such default from the non-defaulting Party or (B) complete the cure of the
default within a reasonable time after such notice.
Section 8.2    Offsets and Recoupment. In addition to any other rights that the
non-defaulting Party may have in the event of one Party’s default respecting
this Agreement, the non-defaulting Party may offset or otherwise recoup damages
arising therefrom, including withholding payment, delivery or acceptance of
product, material or services, relating to any agreement or transaction with the
defaulting Party or any affiliate of the defaulting Party. The rights granted in

15

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



this Section 8.2 are in addition to, and not a limitation of, the rights and
remedies of the non-defaulting Party existing otherwise in this Agreement, at
law or in equity.
Section 8.3    Termination in the Event of Governmental Authority Requirement.
Either Party may unilaterally terminate this Agreement at any time if such
termination shall be required by any Governmental Authority. Such termination
shall be effective on the 30th day following the giving of written notice by a
Party of its intent to terminate this Agreement pursuant to this Section 8.3.
Section 8.4    Calumet Termination Right. Calumet may, at its sole discretion,
terminate this Agreement at any time if the Commencement Date shall not have
occurred on or prior to July 1, 2017.
Article IX.    
INDEMNIFICATION
Section 9.1    Obligations. Each Party (the “Indemnifying Party”) shall
indemnify, defend and hold harmless the other Party and its officers, directors,
employees and agents from and against any and all claims, demands, causes of
action, damages, liabilities, fines, penalties and expenses (including, without
limitation, expenses of investigation, settlement, litigation and reasonable
attorney’s fees and costs incurred in connection therewith) arising out of or
resulting from (a) any breach of this Agreement by the Indemnifying Party; (b)
the negligence or willful misconduct of the Indemnifying Party or its employees,
agents, contractors or representatives or (c) the Indemnifying Party’s failure
to company with any applicable Law in connection with the performance of its
obligations under this Agreement.
Section 9.2    Concurrent and Comparative Negligence. THE INDEMNITY PROVIDED IN
SECTION 9.1 SHALL REQUIRE INDEMNIFICATION FOR THE FULL AMOUNT OF CLAIMS,
ACTIONS, LIABILITIES, LOSSES, COSTS AND EXPENSES, AS PROVIDED ABOVE, EVEN IN THE
EVENT OF CONCURRENT NEGLIGENCE WITH A THIRD PARTY, EXCEPT IN THE EVENT THAT BOTH
PARTIES’ OWN NEGLIGENCE OR WILLFUL ACT OR OMISSION (INCLUDING THAT OF THEIR
AGENTS, EMPLOYEES OR CONTRACTORS) IS A CONCURRING CAUSE OF INJURY, DEATH OR
DAMAGES, IN WHICH CASE THE OBLIGATION TO INDEMNIFY SHALL BE COMPARATIVE, AND
EACH PARTY SHALL INDEMNIFY THE OTHER BASED UPON THE PERCENTAGE OF COMPARATIVE
FAULT ATTRIBUTED TO EACH AS A CAUSE OF SUCH INJURY, DAMAGE OR DEATH.
Section 9.3    Product. If DOP delivers any Off-Spec Product to Calumet, DOP
shall (i) be responsible and indemnify Calumet for any claims, actions,
liabilities, losses, costs and expenses (including reasonable attorneys’ fees
and expert witness fees) Calumet may incur in respect of such

16

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Off-Spec Product, including any claims made against Calumet by third parties in
connection therewith; and (ii) replace any such Off-Spec Product at its expense;
provided, this Section 9.3 shall not be applicable if DOP notifies Calumet of
its intent to deliver any Off-Spec Product, and Calumet accepts delivery of such
Off-Spec Product pursuant to Section 2.4(d).
Section 9.4    Limitation on Liability. TO THE FULLEST EXTENT PERMITTED BY LAW,
AND NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT, NO PARTY SHALL BE LIABLE TO
ANY OTHER PARTY OR ANY THIRD PARTY (EXCEPT FOR, IN EACH CASE, ANY DAMAGES
ACTUALLY PAID TO A THIRD PARTY THAT IS NOT AN INDEMNIFIED PARTY PURSUANT TO A
THIRD PARTY CLAIM FOR WHICH INDEMNIFICATION IS REQUIRED HEREUNDER) FOR ANY
EXEMPLARY, PUNITIVE, SPECIAL, CONSEQUENTIAL, INCIDENTAL OR INDIRECT DAMAGES OR
DAMAGES FOR ANY LOST OR PROSPECTIVE PROFITS OR REVENUES, LOSS OF USE OR LOSSES
BY REASON OF COST OF CAPITAL, WHETHER ARISING OUT OF BREACH OF CONTRACT,
NEGLIGENCE, TORT, STRICT LIABILITY OR ANY OTHER LEGAL OR EQUITABLE PRINCIPLE,
AND WHETHER OR NOT ARISING FROM ANY OTHER PARTY’S SOLE, JOINT OR CONCURRENT
NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT, AND EACH SUCH PERSON RELEASES EACH
OF THE OTHER SUCH PERSONS FROM LIABILITY FOR ANY SUCH DAMAGES.
Section 9.5    Survival. The obligations under Article IX shall survive the
expiration or termination of this Agreement.
Article X.    
CONFIDENTIALITY
Section 10.1    Obligations. Each Party shall retain the other Parties’
Confidential Information in confidence and not disclose the same to any third
party nor use the same, except as authorized by the disclosing Party in writing
or as expressly permitted in this Article X. Each Party further agrees to take
the same care with the other Party’s Confidential Information as it does with
its own, but in no event less than a reasonable degree of care. Excepted from
these obligations of confidence and non-use is that information which:
(a)    is available, or becomes available, to the general public without fault
of the receiving Party;
(b)    was in the possession of the receiving Party on a non-confidential basis
prior to receipt of the same from the disclosing Party;

17

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(c)    is obtained by the receiving Party without an obligation of confidence
from a third party who is rightfully in possession of such information and, to
the receiving Party’s knowledge, is under no obligation of confidentiality to
the disclosing Party; or
(d)    is independently developed by the receiving Party without reference to or
use of the disclosing Party’s Confidential Information.
For the purpose of this Section 10.1, a specific item of Confidential
Information shall not be deemed to be within the foregoing exceptions merely
because it is embraced by, or underlies, more general information in the public
domain or in the possession of the receiving Party.
Section 10.2    Permitted Disclosures. Notwithstanding Section 10.1, each Party
is permitted to disclose the existence of this Agreement and the volumes of
Products to be delivered hereunder to third parties in connection with its
business and affairs.
Section 10.3    Required Disclosures. Notwithstanding Section 10.1, if the
receiving Party becomes legally compelled to disclose, or is required to
disclose by the rules of an applicable stock exchange, any of the disclosing
Party’s Confidential Information, the receiving Party shall promptly advise the
disclosing Party of such requirement to disclose Confidential Information, in
order that, where possible, the disclosing Party may seek a protective order or
such other remedy as the disclosing Party may consider appropriate in the
circumstances. The receiving Party shall disclose only that portion of the
disclosing Party’s Confidential Information that it is required to disclose.
Section 10.4    Return of Information. Upon written request by the disclosing
Party, all of the disclosing Party’s Confidential Information in whatever form
shall be returned to the disclosing Party upon termination of this Agreement to
the extent practicable, without the receiving Party retaining copies thereof
except that one copy of all such Confidential Information may be retained by a
Party’s legal department solely to the extent that such Party is required to
keep a copy of such Confidential Information pursuant to applicable Law.
Section 10.5    Receiving Party Personnel. The receiving Party will limit access
to the Confidential Information of the disclosing Party to those of its
employees and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement (the “Receiving Party Personnel”). The Receiving Party Personnel who
have access to any Confidential Information of the disclosing Party will be made
aware of the confidentiality provision of this Agreement, and will be required
to abide by the terms thereof.
Section 10.6    Survival. The obligation of confidentiality under this Article X
shall survive the expiration or termination of this Agreement for a period of
two years.

18

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Article XI.    
MISCELLANEOUS
Section 11.1    Change in Law. If a Change in Law occurs, the Parties agree to
negotiate in good faith to modify the terms of this Agreement to preserve the
economic equilibrium between the Parties and as otherwise necessary for each
Party to maintain its rights and benefits under this Agreement.
Section 11.2    Assignment. This Agreement shall extend to and be binding upon
the Parties, their successors and assigns; provided, neither Party shall assign
this Agreement without the written consent of the other Party, not to be
unreasonably withheld, conditioned or delayed; provided that (a) Calumet may
assign this Agreement to any of its Affiliates and (b) DOP may collaterally
assign this Agreement to the lenders providing financing for the construction of
the Trenton Refinery. Except for an assignment pursuant to subpart (a) or
subpart (b) immediately above, each Party shall have the right to review and
approve the creditworthiness of a proposed assignee as a condition to its
consent.
Section 11.3    Notices. Except as set forth in Section 2.4(a)(iv), all notices,
requests, demands, claims, and other communications hereunder shall be in
writing. Any notice, request, demand, claim, or other communication hereunder
shall be addressed to the intended recipient as set forth below:
If to DOP:
Dakota Oil Processing, LLC
2435 Highway 34, Suite 204
Manasquan, New Jersey 08736
Attn: Steven Schneider, CEO or Tristram Collins, CFO

Email: sschneider@dakotaoilprocessing.com and
tcollins@dakotaoilprocessing.com


With a copy to:
David E. Brody

Hogan Lovells US LLP
1200 17th Street, Suite 1500
Denver, Colorado 80202
E-mail: david.brody@hoganlovells.com
    
If to Calumet:
Calumet Lubricants Co., Limited Partnership
2780 Waterfront Parkway East Drive, Suite 200
Indianapolis, Indiana 46214
Attn: Vice President Business Development
Tel: 317-328-5660


19

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



With a copy to:
Calumet Lubricants Co., Limited Partnership
2780 Waterfront Parkway East Drive, Suite 200
Indianapolis, Indiana 46214
Attn: Legal Department
Tel: 317-328-5660

Any notice, request, demand, claim, or other communication hereunder may be sent
to the intended recipient at the addresses set forth above using registered or
certified mail, return receipt requested, postage prepaid, and any other means
(including personal delivery, expedited courier, messenger service, or ordinary
mail where receipt thereof is confirmed, but specifically excluding telecopy and
electronic mail), but no such notice, request, demand, claim, or other
communication shall be deemed to have been duly given unless and until it
actually is received by the intended recipient or such receipt is refused by the
intended recipient. Any Party may change the address to which notices, requests,
demands, claims, and other communications hereunder are to be delivered by
giving to other Party notice in the manner herein set forth.
Section 11.4    Laws and Regulations. The Parties shall comply fully with all
applicable Laws by whatever authority, including those relating to health,
safety and protection of the environment. If any provision of this Agreement is
held by a court of law to be illegal and unlawful, the remainder of this
Agreement shall continue to be effective and enforceable if commercially
reasonable.
Section 11.5    Counterparts. This Agreement may be executed in multiple
counterparts by the different signatories hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.
Section 11.6    Entire Agreement. This Agreement (including any attachments,
exhibits or addenda hereto and thereto), the Crude Oil Purchase Agreement, the
Rail Lease and the Reserve Agreement constitute the entire agreement between the
Parties hereto with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral and written, between the Parties with
respect to the subject matter hereof.
Section 11.7    No Modification. No amendments, additions to, alterations,
modifications or waivers of all or any part of this Agreement shall be of any
effect, unless in writing and signed by the Parties. If the provisions of this
Agreement and the provisions of any purchase order or order acknowledgement
written in connection with this Agreement conflict, then the provisions of this
Agreement shall prevail.
Section 11.8    No Waiver. Failure of a Party to require performance of any
provision of this Agreement shall not affect either Party’s right to full
performance thereof at any time thereafter,

20

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



and the waiver by any such Parties of a breach of any provision hereof shall not
constitute a waiver of a similar breach in the future or of any other breach or
nullify the effectiveness of such provision.
Section 11.9    Employee Regulations. All employees, contractors, and designees
(including, inspection and truck and rail transportation service providers) of
each Party when on the property of the other Party shall conform to the rules
and regulations concerning safety and the routing procedures of such other
Party.
Section 11.10    Liquidation and Close Out. This Agreement is a forward contract
as defined in the Section 101(25) of U.S. Federal Bankruptcy Code (the
“Bankruptcy Code”) and a forward agreement as such term is used in Section
101(53B) of the Bankruptcy Code. If one Party shall voluntarily file a petition
in bankruptcy, reorganization or receivership, shall become insolvent, shall
fail to pay its debts as they become due, or shall fail to give adequate
assurance or security of its ability to perform its obligations hereunder within
48 hours after receipt of a request therefore, the other Party shall have the
immediate right to liquidate, terminate, accelerate and/or close out this
Agreement and all other forward contracts and forward agreements (as defined by
the Bankruptcy Code) between the Parties (regardless of whether the liquidating
Party is the delivering Party or the receiving Party thereunder) by calculating
the difference in price for the Product hereunder and the prevailing market
price for the Product or the commercially reasonable equivalent price for the
Product as published in an industry publication multiplied by the remaining
quantities of the Product to be delivered hereunder. The liquidation balances
shall be netted to a single sum. The owing Party shall pay the other Party in
U.S. Dollars by wire transfer in immediately available funds within 24 hours
after receiving the results of the calculation. The liquidation and close-out of
this Agreement and all other forward contracts shall be in addition to any other
rights and remedies which the other Party may have.
Section 11.11    Relationship of Parties. The Parties are independent
contractors. Nothing in this Agreement is intended nor shall be construed to
constitute the Parties as partners or joint venturers with respect to the
subject matter of this Agreement, this being an agreement for the purchase and
sale of petroleum products only and nothing herein shall be deemed to confer
upon either Party any property, lien or security interest in the facilities
owned by the other Party.
Section 11.12    Remedies Not Exclusive. The specific remedies provided in this
Agreement are not intended to be exclusive, and the exercise of any such
specific remedy shall not be deemed to be an election of an exclusive remedy.
The specific remedies provided in this Agreement are cumulative of all other
remedies available to the Parties at law or in equity.
Section 11.13    Expert Resolution Procedures. If a matter which arises under
Section 3.5 of this Agreement is submitted to an Expert for determination or the
Parties mutually agree in writing

21

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



that any other matter should be referred to an Expert for determination, the
following provisions shall apply:


(a)    For any matter submitted to an Expert pursuant to the provisions of this
Agreement, the Parties hereby agree that the proceedings shall be conducted and
the decisions rendered by the Expert within forty-five (45) days of the Expert’s
selection.
(b)    The Expert shall be a firm or individual having appropriate expertise in
the refining and marketing industry as selected by the mutual agreement of DOP
and Calumet or, if the Parties do not agree on such firm or individual, as
selected by an internationally recognized firm of independent public accountants
(the “CPA”) that is not then providing accounting services to either Party or
its Affiliates.
(c)    The Expert, once appointed by the Parties or by the CPA, shall have no ex
parte communications with either Party concerning the matter before him or her.
Within ten (10) days of the selection of the Expert, each Party will present to
the Expert and to the other Party any information the Party believes relevant to
its position, along with a proposed resolution of the matter. The Expert shall
have ten (10) days to review the submissions and to make a single request of
each Party for any additional information the Expert believes relevant to the
determination of the matter. The Parties will have ten (10) days to respond to
the Expert’s request. The Expert shall then have fifteen (15) days to make his
or her decision, which shall be limited to the choice of one or the other of the
proposals submitted by the Parties, without amendment. The Expert shall not be
authorized to award costs, fees or expenses to the prevailing party.
(d)    The Expert’s decision shall be final and binding on the Parties save in
the case of fraud or manifest error.
(e)    The Parties shall bear their respective costs and expenses related to, or
arising in connection with, any proceedings before an Expert. Each Party shall
bear 50% of the fees and expenses of the Expert.
Section 11.14    Governing Law; Consent to Jurisdiction. The validity,
performance, and enforcement of this Agreement and the transactions contemplated
hereby, unless expressly provided to the contrary, shall be governed by the laws
of the State of Texas without giving effect to the conflicts of law provision or
rule (whether of the State of Texas or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of Texas.
The Parties hereby irrevocably submit to the exclusive jurisdiction of the state
and federal courts located in Denver, Colorado over any dispute arising out of
or relating to this Agreement or any of the transactions contemplated hereby,
and each Party irrevocably agrees that all claims in respect of such dispute or
proceeding shall be heard and determined in such courts. The Parties hereby
irrevocably waive,

22

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



to the fullest extent permitted by applicable Law, any objection which they may
now or hereafter have to the venue of any dispute arising out of or relating to
this Agreement or any of the transactions contemplated hereby brought in such
court or any defense of inconvenient forum for the maintenance of such dispute.
Each Party agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Law.
Section 11.15    No Third Party Beneficiaries. Nothing in this Agreement shall
confer any rights or remedies upon any Person other than the Parties and their
respective Affiliates, successors and permitted assigns.
Section 11.16    Specific Performance. The Parties acknowledge and agree that
either Party may be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Accordingly, the Parties hereto agree that each Party
shall be entitled to an injunction or injunctions to prevent breaches of the
provisions of this Agreement and to enforce specifically this Agreement and the
terms and provisions hereof in any action instituted in any state or federal
court located within the State of Delaware, in addition to any other remedy to
which they may be entitled, at law or in equity.
Section 11.17    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING HEREUNDER.
[Remainder of page left intentionally blank.]



23

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date.
DAKOTA OIL PROCESSING, LLC
By:    /s/ Tristram E. Collins    
Name:    Tristram E. Collins
Title:    Chief Financial Officer




CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP
By:    Calumet LP GP, LLC, its general partner
By:    /s/ Jennifer Straumins    
Name: Jennifer Straumins
Title:     President & COO



[Signature Page to Refined Products Purchase Agreement]



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Exhibit A
Products
1.Atmospheric Tower Bottoms (ATBs)
2.    Atmospheric Gas Oil (AGO)
3.    Ultra Low Sulfur Diesel
a.
Ultra Low Sulfur No. 1 Diesel

b.
Ultra Low Sulfur No. 2 Diesel

4.    The following secondary products produced at the Trenton Refinery:
a.    Naphtha
5.    Such additional Products as may be agreed between the Parties from time to
time.





Exhibit A – Page 1

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Exhibit B
Specifications
ULSD #2 Diesel Specifications
Gravity, API    35-41
Specific Gravity    0.82-0.86
Sulphur, WT%    0.0015 MAX
RSH, PPMW    X


RONC    X
RVP, kPa    X
Aromatics, VOL %    25 MAX
Benzene, VOL %    X


Smoke, MM    X
Naphthalense, VOL %    X
Freeze, F    X
Acid Number, mg KOH/g    0.08 MAX
Cetane    48 MIN
Cloud, F
Summer    10 MAX
Winter    -20 MAX
Arctic    -60 MAX
Pour, F    X
Copper Strip Corr    NO 1 MAX
Flash, F
ABEL    X
PM    125 MIN

    

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.





CCR, WT%    0.3 MAX
ASH, WT%    0.01 MAX


Viscosity, C.S.
@ -4F (-20 C)    X
@ 104 F (40 C)    2.0 - 4.0
@ 122 F (50 C)    X


Distallation D86, F
EP    X
95%    X
90%    540 - 640
50%    X
20%    X
10%    X
Composition, VOL %
Propane    X
Olefins    X
Pentanes    X
Vapro @ 100 F, PSIG    X





    

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Quality Specifications for Component Streams to the CRW Pool
Quality
Units
Min
Max
Referee Test Method and Test Frequency
Comments
 
 
 
 
 
For test results greater than or equal to 600 kg/ m3, but less than 650 kg/
m3 perform RVP and Aromatics test to confirm it meets those specifications. If
exceed max charge appropriate toll (i.e. Light Petroleum, etc.).
 
 
 
 
 
 
Density (15 C)
kg/m3
600
775
ASTM 4052


Frequency: AR2
Densities greater than 775 kg/m3 but less than 800 kg/m3 can be accepted if for
each batch or volume received a Certificate of Analysis is provided
demonstrating viscosity, filterable solids, and sulfur are within specification
limits.
 
 
 
 
 
 
 
 
 
 
 
Upon violation warning sent to violating shipper. If violation continues in
2nd month stream reclassified and shipper requested to nominate to appropriate
stream (i.e. MSW, etc.). Once shipper demonstrates that they are back in spec
range they are allowed to nominate to the CRW pool the following month.
 
 
 
 
 
 
 
 
 
 
 
Enbridge Tariff specification.
If exceed max charge appropriate toll (i.e. Light Petroleum, etc.).
 
 
 
 
 
 
Viscosity (7.5 C)
cSt
 
2.0
ASTM D445


Frequency: QR+4
Upon violation increase monitoring for 1 month. If it continues off spec for
that month then notify. If continue off spec in the 2nd month you will be
reclassified to the appropriate stream (i.e. MSW, etc) for the 3rd month. In the
case of a violation that is corrected in month 2, more frequent monitoring would
continue to confirm compliance.
 
 
 
 
 
 
Sulfur, total
wt%
 
0.5
ASTM D5453
Frequency: AR2
Industry Equalization specification.
Follow similar procedure to Enbridge Book 5 03-03-21: Maintaining 0.5% Weight
Sulphur Standard but modified for CRW. CRW Procedure to be developed.


    

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Quality
Units
Min
Max
Referee Test Method and Test Frequency
Comments
Olefins, total1
wt%
 
<1
PONAOX(U) ASTM
6729 (250 cut)
Frequency: QR+4
CAPP Directive specification.
Enforcement and Consequence: Apply Olefin Decision Tree (all shippers to be
advised of location of document once posted)
 
 
 
 
 
 
Reid Vapour Pressure
kPa
 
103
ASTM D323M
Frequency: MR3
Rules and Regs. filed with NEB/FERC specification.
Enforcement and Consequence: Immediate shut-in5
 
 
 
 
 
 
BS&W
vol%
 
0.5
ASTM D95
Frequency: AR2
Rules and Regs. filed with NEB/FERC specification.
Enforcement and Consequence: Immediate shut-in5
 
 
 
 
 
 
Organic Chlorides1
wppm
 
<1
ASTM D4929
Frequency: QR+4
Rules and Regs. filed with NEB/FERC specification.
Enforcement and Consequence: Immediate shut-in upon identifying violation.
Request 3rd party Certificate of Analysis prior to subsequent receipt for period
of 1 month.
 
 
 
 
 
 
Aromatics, total (BTEX)
vol%
2.0
 
PONAOX(U) ASTM
6729
Frequency: QR+4
Below min possible with passing Wiehe crude compatibility test.
Enforcement and Consequence: Reclassify6
 
 
 
 
 
 
Mercaptans, volatile (cumulative C1, C2, C3)
ppmw S
 
175
ASTM D5623
Frequency: QR+4
Enforcement and Consequence: Report only.
 
 
 
 
 
 


    

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Quality
Units
Min
Max
Referee Test Method and Test Frequency
Comments
H2S (in liquid phase)
wppm
 
20
ASTM D5623
Frequency: QR+4
Enforcement and Consequence: Reclassify6
 
 
 
 
 
 
Benzene8
vol%
 
1.6
PONAOX(U) ASTM 6729
Frequency: QR+4
Enforcement and Consequence: Delayed shut-in7
 
 
 
 
 
 
Mercury1
wppb
 
10
UOP 938 (CVAA)
Frequency: QR+4
Enforcement and Consequence: Delayed shut-in7
 
 
 
 
 
 
Oxygenates
wppm
 
100
PONAOX(U) ASTM 6729
Frequency: QR+4
Enforcement and Consequence: Delayed shut-in7
 
 
 
 
 
 
Filterable Solids
mg/l
 
200
ASTM D4807 with “Procedure C”
Frequency: QR+4
Enforcement and Consequence: Reclassify6
 
 
 
 
 
 
Phosphorous, volatile
ppm
Per CAPP guidelines
ICP AES D86 (250 cut)
Frequency: QR+4
CAPP Guidance. Refer to ERCB Directive 058.
Violating test results communicated to the ERCB.
 
 
 
 
 
Selenium
wppb
Application Only
ICP MS
For new stream applications this information to be provided to Enbridge
 
 
 
 
 
Pour Point
C
Application Only
ASTM D97
For new stream applications this information to be provided to Enbridge
 
 
 
 
 


    

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Quality
Units
Min
Max
Referee Test Method and Test Frequency
Comments
Salt Content
ptb
Application Only
ASTM 3230
For new stream applications this information to be provided to Enbridge
 
 
 
 
 
Simdist
 
Application Only
ASTM D2887
For new stream applications this information to be provided to Enbridge



Existing Specification
New Specification
New – Application Only
Existing – Application Only



Notes
1.
For these properties intent is that blending not occur up to specification limit

2.
AR: All Receipts of CRW component streams tested using a weekly composite

3.
MR: Monthly Random testing of CRW component streams

4.
QR+: Quarterly Random testing plus up to 4 additional tests per CRW component
stream. Upon violation perform probational testing at Enbridge discretion

5.
Immediate shut-in upon identifying violation. Request 3rd party Certificate of
Analysis prior to subsequent receipt for period of 1 month.

6.
Upon violation increase monitoring for 1 month. If continues off spec for that
month then notify. If continue off spec in the 2nd month reclassified to the
appropriate stream (ie. MSW, etc) for the 3rd month. In the case of a violation
that is corrected in month 2, more frequent monitoring would continue to confirm
compliance.

7.
Upon violation increase monitoring for 1 month. If violation continues for 2
consecutive months shut-in stream at end of 2nd month. Certificate of Analysis
required to get back into pool.

8.
Benzene level of the CRW pool to be monitored and if a test result of 1.25 vol %
is received the Enbridge CRW Committee will reconvene to discuss appropriateness
of benzene spec on CRW component streams.


    

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Diluent:
“Deemed C4- Content” < 5.0 vol %. Deemed C4- Content is determined via Kinder
Morgan’s Equalization Methodology. Summary of the process is below.
Propane and lighter (C3-) content is multiplied by 3 and then added to the
butane content to arrive at the “Deemed C4- Content”












--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Exhibit C
Product Price
Product pricing changes each day at 6:00 pm central time and is in effect from
that time until 5:59 pm central time on the next day. All sales are FOB Trenton
Refinery.
1.    ATBs and AGOs
The Product Price for ATBs and AGO shall be equal to the spot price for West
Texas Intermediate on the New York Mercantile Exchange minus $(***).
2.    Ultra Low Sulfur Diesel:
The Product Price for Ultra Low Sulfur No. 1 Diesel and Ultra Low Sulfur No. 2
Diesel shall be equal to the average of the low posting at the three nearest
racks minus the average of the market rate to transport the Product by truck
from the Trenton Refinery to those three racks.
To determine the market rate, the parties will jointly solicit three independent
trucking firms operating in the area to provide a mileage rate sheet and fuel
surcharge formula. The lowest mileage rate of those three rate sheets and the
fuel surcharge quoted with that rate shall be the market rate used to determine
the transportation cost in the foregoing paragraph. That information shall be
used as the applicable market rate until either party requests that new rate
sheets be obtained.
3.    Naphtha
The Product Price for Naphtha shall be Fort Saskatchewan monthly blended average
C5 (C5 FSK BLX) minus (i) $(***) and (ii) freight charges to the Product’s
destination (rail rate, plus fuel surcharge, but excluding rail car lease cost).




